Citation Nr: 0505720	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteoarthropathy 
of the fingers and toes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to August 
1945.

The issue of entitlement to service connection for residuals 
of cold injury to the hands and feet comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
osteoarthropathy of the fingers and toes comes before the 
Board on appeal from a September 1999 rating decision of the 
VA RO in Newark, New Jersey.

The Board notes that the veteran submitted a May 1958 
statement asserting that upon induction they had incorrectly 
taken his last name to be [redacted] and that his legal name was 
actually [redacted].


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran incurred cold injury to his hands and feet 
during service.

3.  The veteran currently has residuals of cold injury to the 
hands and feet.

4.  Evidence received since the February 1960 Board decision 
either duplicates or is cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter at issue, or is not so significant as to require 
consideration with all the evidence of record in order to 
fairly adjudicate the merits of the claim.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the hands and feet were incurred 
in service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.104, Diagnostic Code 7122 (2004).

2.  New and material evidence has not been received since the 
February 1960 Board decision, and the claim for service 
connection for osteoarthropathy of the fingers and toes may 
not be reopened. 38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 
7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.156 (effective 
prior to August 29, 2001), 3.159, 20.302, 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The veteran and his representative have been provided with 
copies of the August 1959 rating decision, the February 1960 
Board decision, the September 1999 rating decision, the March 
2002 rating decision, the January 2003 statement of the case 
(SOC), and supplemental statements of the cases (SSOC) dated 
in May 2004 and September 2004.  With the exception of the 
August 1959 rating decision and the February 1960 Board 
decision, all of the aforementioned discussed the pertinent 
evidence and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In an August 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The letter also advised the veteran to tell VA about any 
additional information or evidence he wanted VA to try to 
obtain for him, and to send VA any evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

Here, the rating decisions on appeal were in September 1999 
and March 2002, and the veteran did not receive a VCAA notice 
prior to those initial rating decisions denying his claims on 
the two issues on appeal.  However, failure to provide notice 
prior to an initial AOJ adjudication may not be error if 
there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).

 The Board finds that the content of the August 2003 notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) and that the failure to provide pre-
AOJ adjudication notice constitutes harmless error.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, the RO has obtained all available post-service VA and 
private medical records identified by the veteran, and the 
veteran was afforded several VA medical examinations in 
conjunction with the issues on appeal.  Throughout this 
appeal process, VA has made reasonable efforts to assist the 
veteran and, at his travel board hearing, he was specifically 
advised to provide any further information he might have in 
support of his claims.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

1. Service Connection for residuals of cold injury to the 
hands and feet

Factual Background

Service medical records reflect that the veteran was 
hospitalized in January 1944 for frostbite of his right ear.  
At that time, the veteran stated that his ears had been 
frostbitten the winter before.  In an August 1945 progress 
note, the examiner stated that the veteran's period of 
service had been characterized by constant attendance to sick 
call because of development of pain in his fingers and toes.  
He attributed this pain to the fact that he had experienced 
frostbite in his fingers and toes as a child in Wyoming.

The veteran received a VA examination in May 2000.  He 
provided a history of cold injury to his hands and feet while 
in service, and severe frostbite that resulted in in-service 
hospitalization.  His complaints included pain and stiffness 
in his hands; cold feet; and pain, numbness, and tingling in 
both hands and feet.  He reported arthritis in his hands, 
which was exacerbated by winter weather.

Physical examination found both hands were warm to the touch; 
radial pulse was palpable; marked arthritic changes noted in 
both hands; range of motion was decreased; and he was unable 
to bring the fingers to the mid palmar crease.  Additionally, 
there were minimal sensory changes noted.  Feet were cold to 
the touch; nails were hard, deformed and discolored; fungal 
infection was present; dorsal pedis pulse was palpable; 
arthritic changes were noted; plantar skin was dry and scaly; 
and sensory changes for touch and pinprick were noted.  X-
rays of the bilateral feet revealed a mild bilateral hallux 
valgus deformity of the first metatarsophalangeal joint; no 
degenerative disease was seen; and there was a small erosion 
of the posterior aspect of the left calcaneus of questionable 
significance, this was unchanged since June 1999.

X-rays of the right hand showed diffuse erosive changes.  In 
the left hand the fingers were flexed and it was difficult to 
assess the proximal and distal interphalangeal joint; 
however, there were significant erosive changes of the second 
proximal interphalangeal joints and in the distal ulna as 
well as cystic changes about the carpal bones.

The examiner's diagnosis was cold injury to hands and feet 
with residuals.  

The veteran received a VA cold injury protocol examination in 
July 2001.  The examiner found that the veteran had arthritic 
and degenerative changes but said that, as an internist, he 
was unable to provide an opinion as to whether it was caused 
by cold injury or his hypertrophic osteoarthropathy.  The 
examiner found some residuals form cold injury exposure but 
could not ascertain whether it happened in service.  

In November 2001, a VA joints examiner stated that x-ray 
findings of DJD may occur spontaneously, but that 
"congenital hypertrophic osteoarthropathy" may predispose 
someone to early development of DJD.  The examiner also 
stated that he did not know the relationship of cold injury 
to the development of DJD of the hands and feet.

In March 2002, the RO denied service connection for residuals 
of cold injury because service medical records did not show a 
diagnosis of frostbite of the hands or feet, and there was no 
complaint or finding or cold injury throughout the veteran's 
period of service.  The veteran presented a timely notice of 
disagreement, a statement of the case was issued in January 
2003, and the veteran perfected his appeal in March 2003.

The veteran received a VA cold injury protocol examination in 
June 2004.  The veteran reported that while in Sydney, 
Nebraska, he was on guard duty for four hours in minus 20-
degree weather.  Consequently, his ears, hands and feet blew 
up.  Physical examination of the hands revealed a small 
contraction in the left little finger; color was normal; no 
sweating was noted; left middle finger and left thumb 
toenails had a couple of black stripes; there were no open 
ulcers; and radial pulses were felt. 

 X-rays of the feet revealed right second and third toe acro-
osteolysis, and left foot arthritic changes.  X-rays of the 
hands revealed that there was no change in the deformed left 
fourth and fifth acro-osteolysis.  The examiner's impression 
was cold injury feet and cold injury hands, with residuals as 
mentioned above.

At a December 2004 Board hearing the veteran testified that 
his current job requires him to work inside and that he does 
not go outside without his shoes or gloves in cold weather.  
He asserted that there was no other occasion, since his 
period of service, where he could have gotten frostbite on 
his hands and feet, and had never been back to Nebraska since 
his discharge from service.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

The veteran alleges exposure to cold in service with 
resulting disability to his hands and feet. 

Service medical records document treatment for injuries 
related to cold weather exposure in January 1944 and August 
1945.  May 2000, July 2001, and June 2004 VA medical 
examinations diagnosed a current disability of cold injury 
residuals to the hands and feet.  Moreover, the veteran 
testified at a December 2004 Travel Board hearing that he was 
not required to work outside and that there has been no other 
occasion, since service, where he could have incurred cold 
injury residuals.

The probative value and weight of the totality of the 
evidence is in such balance as to require resolution of any 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Accordingly, the Board finds that the veteran's in service 
treatment for cold weather exposure, along with the veteran's 
current cold injury residuals, warrant service connection for 
residuals of cold injury to the hands and feet.

2.  New and material evidence to reopen a claim for service 
connection for osteoarthropathy of the fingers and toes

Factual Background

Upon his discharge from service, the veteran presented a 
claim for service connection for osteoarthropathy of the 
fingers and toes.  In an August 1945 rating decision, the RO 
held that service connection was warranted for arthritis, 
chronic, hypertrophic; analogy for osteoarthropathy, 
hypertrophic, all fingers and toes.  The veteran's disability 
was assessed to be 20 percent disabling.

In January 1948, the veteran was notified that he had failed 
to report for a scheduled VA examination and asked to notify 
the VA of the reason and to state whether the he would submit 
to examination.  In February 1948, the veteran was notified 
that his compensation payments were suspended due to his 
failure to report for the required physical examination.

The veteran reported for a September 1948 VA examination, 
which found that there was marked clubbing of the fingers and 
of the toes, which was said to be present since childhood.  
The examiner's relevant diagnosis was chronic hypertrophic 
osteoarthropathy of the fingers.  A January 1949 rating 
decision held that the most recent findings of the VA 
examination warranted no change in the veteran's disability 
evaluation of osteoarthropathy fingers and toes.  

Service medical records included the March 1943 induction 
examination, which was essentially negative.  However, in 
August 1944,  there was a notation of clubbed fingers and 
toes, severe, secondary, cause undetermined, bilateral.  In 
November 1944, the veteran was diagnosed with 
osteoarthropathy, hypertrophic, all fingers and toes, 
bilateral, moderate.  It was found not be incurred in the 
line of duty and to have existed prior to service.  During a 
December 1944 consultation, the veteran reported that all his 
life his fingers and toes had been deformed.  The examiner 
noted that the veteran walked on his heels and outside of his 
feet; he kept toes spastic; and all toes had clubbed 
deformity bilaterally.  Additionally, there were clubbed 
fingers of the upper extremities.  The veteran also reported 
for treatment in March 1945.  In July 1945, the veteran was 
treated for osteoarthropathy, hypertrophic, all fingers and 
toes, bilateral, moderate, manifested by development of pain 
in fingers and feet on activity, congenital.  Finally, the 
August 1945 Certificate of Disability for Discharge stated 
that the veteran was unfit for military service because of 
osteoarthropathy.  It was described as osteoarthropathy, 
hypertrophic, all fingers and toes, bilateral, moderate, 
manifested by development of pain in fingers and feet on 
activity, congenital.  It incapacitated the veteran by reason 
of development of moderate pain in all fingers and toes on 
activity.  The remarks section noted that the disability was 
not incurred in authorized military activity; rather, it was 
incurred at some undetermined date, definitely prior to 
induction.  

The veteran submitted a claim for an increased disability 
rating, in October 1958.  In November 1958, the RO submitted 
a Proposal to Sever Service Connection, questioning the 
propriety of the grant of service connection for 
osteoarthropathy, fingers and toes.  The RO stated that the 
grant of service connection for congenital osteoarthropathy, 
fingers and toes, manifested by subjective pain which is 
uncorroborated by any acquired pathology, involved clear and 
unmistakable error.  The case file was submitted to Central 
Office authority for review, prior to regulatory notice to 
the veteran.  The Director of Compensation and Pension 
Service reviewed the matter and, in May 1959, concurred in 
the severance of service connection for osteoarthropathy, 
fingers and toes, also shown as arthritis.  

The veteran submitted a June 1959 statement asserting that 
while conducting maneuvers and walking guard duty in Sidney, 
Nebraska, his fingers began to get stiff and he lost feeling 
in them.  His fingers also became deformed.  His ears were 
also affected, they became three times their normal size; 
burst open; and peeled.  

Notwithstanding the veteran's statement, an August 1959 
rating decision held that clear and unmistakable error had 
been made and upheld the severance of service connection 
under VAR 1009(D).  The veteran presented a timely notice of 
disagreement and perfected his appeal in October 1959.  A 
February 1960 Board decision held that the pre-service 
osteoarthropathy clearly an unmistakably was not aggravated 
by frostbite or any other factors of service and that the 
grant of service connection was clearly and unmistakably 
erroneous and may not be restored.  

In October 1990, the veteran attempted to reopen his claim 
for service connection.  He did not respond to a November 
1990 letter requesting new and material evidence.

The veteran again attempted to reopen his claim in July 1996.  
He did not respond to a July 1996 letter requesting new and 
material evidence.

The veteran made a third attempt to reopen his claim in 
January 1997.  He did not respond to a February 1997 letter 
requesting new and material evidence.  

In February 1999, the veteran again attempted to reopen his 
claim.  The veteran received a June 1999 VA joints 
examination.  The examiner stated that there was no apparent 
injury to the fingers or toes and that the symptoms become 
more apparent when the weather is bad.  Physical examination 
findings included 50 degrees of flexion and 15 degrees of 
radial deviation deformity of the DIP of the left little 
finger; and fracture contracture at the PIP joints of the 
fourth and fifth fingers.  Otherwise, range of motion and 
strength of the muscles were within normal limits and 
painless.  Examination of the feet revealed hammertoe 
deformity, about 50 degrees was present at the second toe on 
the left side; otherwise, examination was negative.  The feet 
showed no significant degenerative changes.  The hands showed 
extensive arthritic changes, bilaterally.  

A September 1999 rating decision held that new and material 
evidence adequate to reopen the claim for service connection 
for arthritic changes of the hands and hammertoes of the feet 
had not been submitted because the June 1999 VA examination 
did not establish that the veteran's condition was aggravated 
by his period of military service.  

VAMC East Orange treatment records are of record; however, 
these made no reference to the veteran's claimed condition.  
The veteran was also scheduled for a November 1999 VA 
examination but failed to appear.  Accordingly, a January 
2000 rating decision held that new and material evidence 
adequate to reopen the claim for osteoarthropathy of the 
fingers and toes had not been received.  

The veteran was scheduled for an additional VA examination in 
May 2000.  The veteran provided a history of cold injury to 
his hands and feet while in service and severe frostbite that 
required hospitalization.  His complaints included pain and 
stiffness in his hands; cold feet; and pain, numbness and 
tingling in both hands and feet.  The veteran had arthritis 
in his hands, which was exacerbated by winter weather.  Both 
hands were warm to the touch; radial pulse was palpable; 
there were marked arthritic changes noted in both hands; 
range of motion was decreased; he was unable to bring the 
fingers to the mid palmar crease; and minimal sensory changes 
were noted.  Feet were cold to the touch, nails were hard, 
deformed and discolored; fungal infection was present; dorsal 
pedis pulse was palpable; arthritic changes were noted; 
plantar skin was dry and scaly and sensory changes for touch 
and pinprick were noted.  X-rays of the lateral feet revealed 
a mild bilateral hallux valgus deformity of the first 
metatarsophalangeal joint; no degenerative disease was seen; 
and there was a small erosion of the posterior aspect of the 
left calcaneus of questionable significance, unchanged since 
June 1999.  The right hand showed diffuse erosive changes and 
in the left hand the fingers were flexed so it was difficult 
to assess the proximal and distal interphalangeal joint.  
There were significant erosive changes of the second proximal 
interphalangeal joints and in the distal ulna as well as 
cystic changes about the carpal bones.  The examiner's 
diagnosis was cold injury to hands and feet with residuals.  

Following the aforementioned VA examination, an August 2000 
rating decision held that new and material evidence adequate 
to reopen the claim for osteoarthropathy of the fingers and 
toes had not been submitted because the diagnosis was 
residuals from cold injury to hands and feet, and there was 
no reference to the claimed condition.  

The veteran reported for an additional VA cold injury 
protocol examination in July 2001.  The examiner found that 
the veteran had arthritic and degenerative changes but, as an 
internist, he was unable to provide an opinion as to whether 
they were caused by cold injury or his hypertrophic 
osteoarthropathy.  

Finally, the RO requested additional opinions in order to 
clarify the prior examinations.  In August 2001 a VA examiner 
stated that the diagnosis of congenital hypertrophic 
osteoarthropathy was probably not a proper medical term. X-
ray findings indicated osteoarthritis or degenerative joint 
disease (DJD).  "I don't know [what] DJD congenital 
hypertrophic osteoarthropathy look[s] like at the age of 
20." 

In November 2001, a VA joints examiner stated that x-ray 
findings of DJD may occur spontaneously; however, congenital 
hypertrophic osteoarthropathy may predispose someone to early 
development of DJD.  The examiner said that he did not know 
the relationship of cold injury to the development of DJD of 
the hands and feet.

Legal Criteria

Prior unappealed decisions of the Board and the RO are final. 
If a claim of entitlement to service connection has been 
previously denied and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108, 7104(b), 7105(c) (West 2002); See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The Board is under a legal duty to first determine if there 
is new and material evidence to reopen the claim, regardless 
of what the RO may have determined.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  The changes made to this regulation that are 
effective subsequent to August 29, 2001 are not for 
application in this case.

Analysis

The evidence submitted at the time of the February 1960 Board 
decision which severed service connection osteoarthropathy of 
the fingers and toes, included the veteran's service medical 
records and a September 1948 VA examination.  The February 
1960 Board decision held that the pre-service 
osteoarthropathy clearly an unmistakably was not aggravated 
by frostbite or any other factors of service and that the 
grant of service connection was clearly and unmistakably 
erroneous and may not be restored.

The veteran attempted to reopen his claim for service 
connection in October 1990, July 1996, and January 1997.  
However, he did not respond the November 1990, July 1996, and 
February 1997 RO letters requesting new and material 
evidence.

When the veteran attempted to reopen his claim for service 
connection in February 1999, he was scheduled for several VA 
examinations.  The June 1999 VA examination did not establish 
that the veteran's congenital condition of osteoarthropathy 
of the fingers and toes was aggravated by service.  VAMC East 
Orange treatment records made no reference to the veteran's 
osteoarthropathy of the fingers and toes.  The May 2000 VA 
examination also made no reference to the veteran's 
osteoarthropathy of the fingers and toes, rather, it 
diagnosed cold injury residuals to the hands and toes.  
Finally, the August 2001 and November 2001 VA addendums also 
did not establish that the veteran's congenital condition of 
osteoarthropathy of the fingers and toes was aggravated by 
service.

The granting of service connection requires evidence 
demonstrating that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
medical evidence of record received since the 1960 Board 
decision does not bear directly and substantially on the 
issue at hand, i.e., whether the veteran's osteoarthropathy 
of the fingers and toes was aggravated by his period of 
active duty.     Rather, the medical evidence shows that the 
veteran has residuals of cold injury to the hands and feet.

There is no medical evidence of record that the veteran's 
current osteoarthropathy of the fingers and toes was 
aggravated by service.  Accordingly, the Board finds that 
there is no new and material evidence within the meaning of 
VA regulation.  38 C.F.R. § 3.156(a) and the claim may not be 
reopened.  38 U.S.C.A. § 5108.












ORDER

Service connection for cold injury residuals to the feet and 
hands is granted.

New and material evidence to reopen the claim for service 
connection for osteoarthropathy of the fingers and toes has 
not been submitted; the appeal is denied.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


